Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
With respect to claims 1-20, Examiner agrees with Applicant’s argument based on the amendment filed on 01/04/2022 that reference fails to teach identifying one or more catalog tables, wherein the one or more catalog tables include a first  column comprising a start version column and a second, different column comprising a stop version column, wherein the start version column and the stop version column for given database object specify a range of application version for which the give database object is accessible and determining that one or more database objects corresponding to the database query are accessible to the particular version of the application, therefore, the previous office  are withdrawn.  The claims 1-20 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HUNG T VY/ Primary Examiner, Art Unit 2163                                                                                                                                                                                         February 26, 2022